Howell, J.,
concurring.
In addition to the reasons stated in the foregoing opinion, when the motion for continuance was presented and supported by affidavits, the county attorney agreed “if the witnesses named in said affidavits were present in court they would testify to the facts set forth in said affidavits.”
In an order denying a continuance it is recited: “Thereupon the county attorney stated in open court that he would stipulate that if the witnesses named in said affidavits were present in court at the time of trial they would testify to the facts set forth in said affidavits.” The affidavits related to witnesses whose only evidence would be to support an alibi. A situation might arise when a defendant would be prejudiced by being denied the privilege of having the jury hear and see the witnesses testify. This is Hot such a case. Most, if not all, of the testimony would have been in the form of depositions had the case been continued.